Exhibit 10.2

 

LOGO [g718626n1.jpg]    LOGO [g718626n2.jpg]

THIS AGREEMENT is dated March 15, 2019 and is made BETWEEN:

 

  (1)

SOCIEDADE DE JOGOS DE MACAU, S.A., a private company incorporated in Macau and
having its registered office at 9th Floor Hotel Lisboa, Avenida de Lisboa, no. 2
to 4, Macau SAR. (“SJM”); and

 

  (2)

MGM GRAND PARADISE, S.A., a private company incorporated in Macau and having its
registered office at Edifício MGM Macau, Avenida do Dr. Sun Yat Sen, n.º 1101,
Macau SAR (“MGM”)

 

      

SJM and MGM jointly referred as the “Parties”

CONSIDERING THAT:

 

  (A)

Pursuant to the gaming concession contract for the operation of casino games
dated 28 March 2002 between the Macau Government and SJM, as amended and
supplemented by supplemental agreements between the same parties dated 19 April
2005, 26 September 2013 and 23 January 2017 (the “SJM Concession Contract”), SJM
holds an 18-year gaming concession beginning on April 1, 2002 and expiring on
March 31, 2020 to operate casino games and other gaming areas in Macau S.A.R. as
approved and authorised by the Macau Government (the “SJM Concession”);

 

  (B)

On April 19, 2005, SJM and MGM entered into a sub-concession contract, approved
and authorized by the Macau Government (the “MGM Sub-concession Contract”)
pursuant to which MGM is entitled to operate games of fortune and chance and
other games in casino in Macau S.A.R. as approved and authorised by the Macau
Government (the “MGM Sub-concession”);

 

  (C)

As confirmed by the Macau Government, the MGM Sub-concession is separate from
the SJM Concession under the SJM Concession Contract and MGM does not have any
obligations to SJM pursuant to the MGM Sub-concession Contract;

 

  (D)

The expiry date of the SJM Concession and of the MGM Sub-concession is March 31,
2020;

 

  (E)

SJM has engaged in conversations with the Macau Government for the extension of
the term of the SJM Concession from March 31, 2020 to June 26, 2022;

 

  (F)

MGM has also engaged in conversations with the Macau Government for the
extension of the term of the MGM Sub-concession from March 31, 2020 to June 26,
2022;



--------------------------------------------------------------------------------

LOGO [g718626n1.jpg]    LOGO [g718626n2.jpg]

 

  (G)

The new expiry date of June 26, 2022 of both the SJM Concession and MGM
Sub-concession coincides with the expiry date of other concessions
sub-concessions so that all the gaming concessions and sub-concessions will
expire at the same time;

 

  (H)

Pursuant to clause 82 paragraph two of the MGM Sub-concession Contract, SJM, as
Concessionaire, has given its agreement to any revision to the MGM
Sub-concession Contract that may be agreed between the Government and MGM, when
the same do not involve any increase of SJM’ responsibility;

 

  (I)

No increase of SJM’ responsibility will arise from the execution of the
extension of the MGM Sub-concession through an addendum to the MGM
Sub-concession Contract approved and authorized by the Macau Government (the
“MGM Sub-concession Extension Contract”) and the extension of the term of the
MGM Sub-concession from March 31, 2020 to June 26, 2022;

 

  (J)

The Parties now wish to establish the terms and conditions upon which SJM and
MGM agree to execute MGM Sub-concession Extension Contract.

NOW IT IS HEREBY AGREED as follows:

 

  1.

The MGM Sub-concession Extension Contract

 

  1.1.

The MGM Sub-concession Extension Contract will be subject to certain conditions
(jointly the “Conditions”) identified in detail in the draft MGM Sub-concession
Extension Contract that was approved and authorized by the Macau Government and
is attached hereto as Annex 1.

 

  1.2.

SJM acknowledges the Conditions and agrees to execute the MGM Sub-concession
Extension Contract in accordance with the final draft approved and authorized by
the Macau Government and MGM agrees to pay SJM the amount in clause 2 below in
connection with the extension of the sub-concession.

 

  2.

Consideration

 

  2.1.

MGM agrees to pay SJM the amount of MOP$20,000,000.00 (twenty million Patacas)
in connection with the execution of the MGM Sub-concession Extension Contract
and the extension of the MGM Sub-concession, which shall be satisfied in
accordance with the provisions of clause 4 below and no other payments will be
due and payable by any of the Parties in connection with the execution of the
MGM Sub-concession Extension Contract and the extension of the MGM
Sub-concession.



--------------------------------------------------------------------------------

LOGO [g718626n1.jpg]    LOGO [g718626n2.jpg]

 

  3.

Completion

 

  3.1.

Completion shall take place upon the execution of MGM Sub-concession Extension
Contract by SJM and MGM, in triplicate, on March 15, 2019, on or around 10.30
am.

 

  3.2.

MGM shall pay SJM the amount in clause 2.1. above within 5 (five) business days
from Completion, through electronic funds transfer to an account nominated for
such purpose by SJM or through bank cheque, and the payment of such amount into
SJM’s account or the delivery of the bank cheque to SJM shall be a good
discharge to MGM in respect of it.

 

  4.

Representations and warranties and SJM undertaking

 

  4.1.

SJM hereby represents and warrants to MGM that this Agreement constitutes legal,
valid and binding obligations of SJM, enforceable in accordance with its terms.

 

  4.2.

MGM hereby represents and warrants to SJM that this Agreement constitutes legal,
valid and binding obligations of MGM, enforceable in accordance with its terms.

 

  4.3.

SJM represents and warrants that the MGM Sub-concession will be the only gaming
sub-concession entered into by SJM and SJM further undertakes that no additional
gaming sub-concessions will be entered into by it with any other party
throughout the duration of the MGM Sub-concession as provided in the MGM
Sub-Concession Extension Contract.

 

  5.

No Partnership

 

  5.1.

None of the provisions of this Agreement shall be deemed to constitute a
partnership among the Parties nor constitute any Party the agent of any other
Party for any purpose.

 

  6.

Costs

 

  6.1.

SJM shall be responsible for its own costs, legal fees and other expenses
incurred by it in reviewing, negotiating and executing this Agreement.



--------------------------------------------------------------------------------

LOGO [g718626n1.jpg]    LOGO [g718626n2.jpg]

 

  6.2.

MGM shall be responsible for its own costs, legal fees and other expenses
incurred by it in the preparation, negotiation and execution of this Agreement.

 

  7.

Assignment

 

  7.1.

Save as expressly permitted by this Agreement, neither Party may assign,
transfer, charge or dispose of, or purport to do any of the same, any of its
rights, beneficial interests or obligations hereunder to any person without the
prior written consent of the other Party.

 

  8.

Successors and assigns

 

  8.1.

This Agreement shall endure for the benefit of and be binding on the respective
successors in title and permitted assigns of each party.

 

  9.

Waiver, forbearance and variation

 

  9.1.

The rights of each Party shall not be prejudiced or restricted by any indulgence
or forbearance extended to the other Party and no waiver by either Party in
respect of any breach shall operate as a waiver in respect of any subsequent
breach.

 

  9.2.

This Agreement shall not be varied or cancelled, unless such variation or
cancellation shall be expressly agreed in writing by each Party.

 

  10.

Severability

 

  10.1.

If any of the provisions of this Agreement is found by a court or other
competent authority to be void or unenforceable, such provision shall be deemed
to be deleted from this Agreement and the remaining provisions of this Agreement
shall continue in full force and effect. Notwithstanding the foregoing the
Parties shall thereupon negotiate in good faith in order to agree the terms of a
mutually satisfactory provision to be substituted for the provision so found to
be void or unenforceable.

 

  10.2.

All rights and remedies conferred on any Party under this Agreement are
cumulative and are additional to, and not exclusive of, any rights or remedies
provided by law or otherwise available at any time to any Party.



--------------------------------------------------------------------------------

LOGO [g718626n1.jpg]    LOGO [g718626n2.jpg]

 

  11.

Entire Agreement

 

  11.1.

This Agreement supersedes any previous agreement between the Parties and
represents the entire understanding between the parties in relation to the
subject matter of this Agreement.

 

  12.

Notices

 

  12.1.

Any notice to be given under this Agreement shall be in writing in the English
language and shall either be delivered personally or sent by first class post
pre-paid (or airmail if overseas), by facsimile transmission or electronic mail,
to each of the Parties due to receive the notice, at the address, fax number or
electronic mail address set out below:

To SJM:

Hotel Lisboa, 9th Floor

Avenida de Lisboa

no. 2 to 4

Macau SAR.

For the attention of: Dr Rui José da Cunha

Email: ruicunha@macausjm.com

Fax number +853 28715072

To MGM:

Edifício MGM Macau

Avenida do Dr. Sun Yat Sen, n.º 1101,

Macau SAR.

For the attention of: Dr. António Menano

Email: antoniomenano@mgm.mo

Fax number +853 88025905

or to such other address, number or address as one party may by notice advise
from time to time to the other, but without prejudice to the effectiveness of
any notice already given in accordance with this clause.

 

  13.

Governing law

 

  13.1.

This Agreement shall be governed in all respects by, and construed in accordance
with the Macau S.A.R. law.

 

  13.2.

If any Party has a claim against another Party arising out of or in connection
with this Agreement such claim shall be referred to the courts of Macau S.A.R,
to the jurisdiction of which each of the Parties to this Agreement irrevocably
submits. The jurisdiction of the Macau S.A.R. courts over such claim shall be an
exclusive jurisdiction and no courts outside Macau S.A.R. shall have any
jurisdiction to hear and determine such claim.



--------------------------------------------------------------------------------

LOGO [g718626n1.jpg]    LOGO [g718626n2.jpg]

 

  14.

Counterparts

 

  14.1.

This Agreement may be executed in any number of counterparts all of which taken
together shall constitute one and the same document, and any Party may execute
this Agreement by signing any one or more of such counterparts.

IN WITNESS whereof this Agreement has been entered into the day and year first
above written.

 

For and on behalf of SJM

SIGNED by

 

                



  

For and on behalf of MGM

SIGNED by

/s/ So Shu Fai Ambrose      /s/ Ho, Pansy Catilina Chiu King So Shu Fai Ambrose
     Ho, Pansy Catilina Chiu King Chairman of the Board of Directors     
Managing Director /s/ Leong On Kei      Leong On Kei      Managing Director     